IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30584
                        Conference Calendar



ALVIN WASHINGTON,

                                         Plaintiff-Appellant,

versus

PUBLIC SERVICE COMMISSION;
RELIANT ENERGY ENTEX,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-486
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alvin Washington appeals from the district court’s grant of

summary judgment dismissing his 42 U.S.C. § 1983 complaint.     He

complains that counsel for Reliant Energy Entex (“Reliant”) has

used unspecified “abusive tactics” and filed a “frivolous

defense” and fraudulent, nonconforming motions.

     Reliant’s motion to strike Washington’s brief and

Washington’s motion to strike Reliant’s brief are DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30584
                                 -2-

     To the extent that Washington argues that Reliant’s counsel

should be sanctioned under Fed. R. Civ. P. 11, that argument is

baseless.    The Federal Rules of Civil Procedure apply to

proceedings in the district court rather than the appellate

court.   See Fed. R. Civ. P. 1.

     To the extent that Washington argues that Reliant’s summary

judgment motion is nonconforming, he does not explain on what

basis he challenges the motion.    Reliant’s supporting affidavit

is facially valid under Fed. R. Civ. P. 56(e).    Washington has

offered nothing more than his own conclusional allegations that

the sharp increase in the amount of his natural gas bills was the

result of fraud and embezzlement, which is inadequate to sustain

his burden under Fed. R. Civ. P. 56(e).

     This appeal is without arguable merit and is therefore

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5TH

CIR. R. 42.2.   We caution Washington that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.    To avoid sanctions, Washington is further cautioned

to review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED.   MOTIONS DENIED.   SANCTION WARNING ISSUED.